ORDER

PER CURIAM.
Appellant, Aaron W. Watkins, appeals the judgment of the Circuit Court of St. Louis County denying his Rule 24.035 motion with*548out an evidentiary hearing because the motion was not filed within the time constraints of Rule 24.035(b). We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment denying the Rule 24.035 motion is not clearly erroneous. Day v. State, 770 S.W.2d 692, 695 (Mo.banc 1989). As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).